Citation Nr: 0624917	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-36 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for back and bilateral leg disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to April 
1969 and June 1974 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) of Hartford, Connecticut.  The 
veteran failed to report for his rescheduled April 2006 
hearing before the RO.  

For the reasons explained below, this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action is 
required on his part.


REMAND

In July 2006, the veteran requested a videoconference hearing 
before a Veterans Law Judge (VLJ) of the Board.  38 C.F.R. 
§ 20.700(e) (2005).  As this request was within 90 days of 
the April 2006 notice to the veteran that his case had been 
certified to the Board for review, it was timely.  38 C.F.R. 
§§ 20.703, 20.1304(a) (2005).  A remand is therefore 
necessary to schedule a videoconference hearing.

Accordingly, this case is REMANDED for the following 
development and consideration:

Schedule the veteran for a 
videoconference hearing before the Board 
as soon as possible, notifying him and 
his representative of the date, time and 
location of his hearing, and placing a 
copy of this letter in the claims file.  
If, for whatever reason, he decides that 
he no longer wants this type of hearing 
(or any other type of hearing before the 
Board), then he should indicate this in 
writing and it, too, should be documented 
in the claims file.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


